   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 1 of 22




                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

TOSHIBA INTERNATIONAL           §
CORPORATION,                    §
                                §
              PLAINTIFF,        §
v.                              §
                                §
                                § No. 4:19-cv-04274
ABRAHAM JOSEPH, an individual, §
ONEPOINT, INC.,                 §
RUDOLPH CULP, as independent    §
administrator of the ESTATE     §
OF PABLO D’AGOSTINO,            §
PD RENTALS, LLC,                § JURY TRIAL DEMANDED
JANUARY 22 1992, LLC,           §
VINOD VEMPARALA, an individual, §
and V2V SOLUTIONS, LLC,         §
                                §
                                §
              DEFENDANTS.       §

            PLAINTIFF’S MOTION TO COMPEL DEPOSITION
                  TESTIMONY FROM DEFENDANTS
               ABRAHAM JOSEPH AND ONEPOINT, INC.

      At his deposition on December 16, 2020, Defendant Abraham Joseph, the

President of Defendant OnePoint, Inc., refused to answer questions about several

30(b)(6) topics, including: (1) his December 4, 2019 interview at TIC where he

confessed to paying bribes and creating fake bids, (2) the profit he received from his

fraud, and (3) the reasons why OnePoint produced less than 500 e-mails when
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 2 of 22




Toshiba International Corporation (“TIC”) and the Kalaga Defendants produced

thousands of e-mails involving OnePoint.

      During his deposition, Joseph did admit to creating over 100 fake bids that he

submitted to TIC, and he admitted to paying Pablo D’Agostino hundreds of

thousands of dollars, including regularly giving D’Agostino envelopes with

thousands of dollars in cash. See generally Abraham Joseph Dep. Tr. at 64:21–74:2

(attached as Exhibit A). But Joseph and his counsel resisted TIC’s efforts to get

additional details about the fraud, and he was unprepared or refused to answer other

questions he found uncomfortable. Rather than seeking a protective order in the two

months Defendants had to prepare for the deposition, Defendants violated Rule 37(d)

of the Federal Rules of Civil Procedure by simply refusing to answer questions

relating to topics they did not like. TIC respectfully moves for an order under Rule

37 of the Federal Rules of Civil Procedure to compel deposition testimony by

Defendants OnePoint, Inc. (“OnePoint”) and Abraham Joseph (collectively, the

“Joseph Defendants”) and an award of attorney’s fees and costs for failure to follow

the proper procedure under Rule 37(d) to seek a protective order rather than showing

up to the deposition and refusing to answer the 30(b)(6) questions.

      I.    OnePoint Violated Rule 37(d) by Failing to Seek a Protective Order
            Before the 30(b)(6) Deposition.

      Courts in the Fifth Circuit are clear that a party served with a Rule 30(b)(6)

deposition notice cannot simply show up and refuse to answer questions on specific
                                         2
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 3 of 22




topics. The only way to avoid answering questions is to seek a protective order

before the deposition takes place.      “When a Rule 30(b)(6) deposition notice

references multiple topics, the party named in the deposition notice must either move

for a protective order regarding each topic or designate a person to testify regarding

each topic.” Ferko v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 218 F.R.D. 125,

142 (E.D. Tex. 2003). Failing to appear and testify as to designated topics for a Rule

30(b)(6) deposition “is not excused on the ground that the discovery sought was

objectionable, unless the party failing to act has a pending motion for a protective

order under Rule 26(c).” Fed. R. Civ. P. 37(d)(2). By failing to seek or obtain a

protective order prior to the deposition, OnePoint may face sanctions under Rule

37(d).

         On October 20, 2020, TIC noticed the deposition of Defendant OnePoint on

a variety of topics pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure.

See TIC’s Notice of Rule 30(b)(6) Deposition of Defendant OnePoint, Inc.

(hereinafter “the Notice”), attached as Exhibit B. In response, OnePoint designated

Abraham Joseph to appear and testify as its sole corporate representative. As a

result, counsel agreed that OnePoint’s 30(b)(6) deposition and the deposition of

Abraham Joseph in his personal capacity would be done together on December 16,

2020.



                                          3
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 4 of 22




      Nearly two months after TIC noticed its deposition topics—and one week

before the deposition—the Joseph Defendants served “objections” on December 9,

2020 (attached as Exhibit C). On December 15, 2020, counsel met and conferred on

the Joseph Defendants’ objections but did not reach an agreement on several issues.

      In the two months they had to prepare for the deposition, the Joseph

Defendants did not file a motion for a protective order, which is the only mechanism

under the Federal Rules of Civil Procedure for them to challenge their obligation to

provide a witness on a 30(b)(6) topic. When a 30(b)(6) notice references multiple

topics, a party must address each topic by either designating a witness for that topic

or moving for a protective order. See Ferko, 218 F.R.D. at 142 (E.D. Tex. 2003)

(citing Fed. R. Civ. P 26(c), 30(b)(6), 37(d)). “Failing to appear and testify as to

designated topics for a Rule 30(b)(6) deposition ‘is not excused on the ground that

the discovery sought was objectionable, unless the party failing to act has a pending

motion for a protective order under Rule 26(c).’” Talon Transaction Techs., Inc. v.

StoneEagle Servs., Inc., No. 3:13-cv-902-P, 2014 U.S. Dist. LEXIS 167898, at *4–

5 (N.D. Tex. Dec. 4, 2014) (citing Fed. R. Civ. P. 37(d)(2)). Further, “a pending

motion for a protective order only protects a party from designating a witness to

appear and testify as to the particular topics addressed in the pending motion.” Id.

at *5 (citing Ferko, 218 F. R. D. at 143 (“To satisfy Rule 37(d)’s requirement of a

‘pending motion for a protective order’ for each disputed deposition topic, the party

                                          4
    Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 5 of 22




filing a motion for a protective order must state why a motion for a protective order

is needed for each disputed deposition topic.”)).

      If a party does not designate a person to testify at a deposition or move for a

protective order, that party has violated Rule 37(d). Fed. R. Civ. P. 37(d). District

courts remedy Rule 37(d) violations by requiring the violating party to pay the other

party’s reasonable expenses, including attorney’s fees. Fed. R. Civ. P. 37(d); see

also Fed. Sav. & Loan Ins. Corp. v. Village Creek Joint Venture, 130 F.R.D. 357,

358 (N.D. Tex. 1989) (noting that “circumstances in which a party has timely failed

to designate a Rule 30(b)(6) representative . . . if established warrants the imposition

of sanctions under Rule 37”).

      II.    The Court Should Order Joseph to Testify About The Admissions
             from His December 2019 Interview with Joseph.

      Topic 12 sought testimony from OnePoint about the interview Abraham

Joseph attended at TIC in December 2019 with his counsel where he admitted to

TIC that he had created fake bids and had made some payments to TIC’s facilities

manager, Pablo D’Agostino. In Paragraph 45 of its Amended Complaint, TIC

contends that this interview was the first time TIC learned about Joseph and

OnePoint’s payments of bribes and bid-rigging:

      45. TIC learned of OnePoint’s and Abraham Joseph’s involvement in
      [the] fraudulent scheme when Joseph voluntarily agreed to be
      interviewed at TIC in Houston on December 4, 2019. He was
      accompanied by his lawyer. During the interview, Joseph admitted
      information contained in allegations 35, 36, 37, 43, 48, and 49.
                                           5
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 6 of 22




ECF No. 90.

      In their Answer and Affirmative Defenses (ECF No. 227), OnePoint and

Joseph admit that the interview occurred, but deny everything else, including the

information he admitted to during the interview. They also raise a statute of

limitations defense on Page 29. In addition, in support of their Motion to Dismiss,

the Joseph Defendants actually relied on the substance of the interview: “On

December 4, 2019, TIC’s attorneys interviewed Joseph (Am. Comp. at ¶ 45) and

Joseph told them that he and OnePoint had nothing to do with KIT or KIT’s

bidding.” See Reply to Mot. to Dismiss at 3 n.2 (ECF No. 173).

      During Joseph’s deposition, counsel for OnePoint, Mr. Daniels, informed TIC

that he would not permit Joseph to answer questions about Joseph’s December 2019

interview.

      Q: Let’s move on to Topic 12. You recall coming to Toshiba for an
      interview last year?
      Mr. Daniels: You can answer that “yes” or “no.”
      A: Yes, I was there.
      Q: You were accompanied by your lawyer Kelly Stephens, right?
      Mr. Daniels: You can answer that “yes” or “no.”
      A: Yes.
      Q: You came voluntarily, right?
      Mr. Daniels: You can answer that “yes” or “no.”
      A: Yes.
      Q: I’m sorry, Mr. Daniels. Why are you giving him instructions on how
      he should answer?
      Mr. Daniels: Because we talked about this yesterday, Counsel. We’re not
      going to let -- I’m not going to let you go reask all the stuff you asked at that
      interview. Besides, you’ve asked it all today already.
Joseph Dep. Tr. at 273:24–274:20.
                                          6
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 7 of 22




      Then, counsel for Joseph Defendants gave the instruction not to answer any

further questions about the interview:

      Q: Do you recall having a conversation with Kay Peterson towards the
      end of the interview?
      A: I don’t know who Kay Peterson is.
      Q: She is one of Toshiba’s assistant general counsels. She was present at
      the meeting. Do you remember that?
      A: You’re talking about a conversation outside the room or inside the room?
      Q: Outside the room.
      A: Outside the room, I spoke to Margaret McKay and one other lady. I don’t
      know who the other lady was.
      Q: Perhaps that was Kay Peterson.
      A: I don’t know.
      Q: What did you tell them?
      Mr. Daniels: Don’t answer that.
      Q: You’re instructing him not to answer.
      Mr. Daniels: Yes.
      Q: Did you tell them that you wanted to make it up to Toshiba?
      Mr. Daniels: Don’t answer that.
      Q: You’re instructing him not to answer that. You’re instructing him
      not to answer?
      Mr. Daniels: If I said “don’t answer that,” I think it’s very clear that that’s
      what I’m instructing him.
      Q: So is it your position, Mr. Daniels, that you won’t allow him to ask –
      answer any questions about what transpired during the interview.
      Mr. Daniels: That’s correct.
      Q: And you’ll instruct him not to answer.
      Mr. Daniels: That’s correct.
      Q: All right. So we’ll move on from the topic, but we’ll reserve the right
      to bring this up with the judge.
      Id. at 275:18–277:4.

      The OnePoint Defendants contend that by allowing Joseph to testify, he would

be walking into some kind of “perjury trap,” whatever that means. Their concern is

a pretext to justify Joseph’s refusal to testify about an uncomfortable subject. In
                                         7
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 8 of 22




fact, TIC took the extraordinary step of producing to OnePoint TIC’s attorney notes

from Joseph’s December 2019 interview, attached as Exhibit D. TIC produced them

because TIC’s own 30(b)(6) witness who testified about the December 2019

interview relied on those notes to refresh his recollection. Joseph’s counsel had

those notes in hand before Joseph’s deposition because the court reporter circulated

them before the deposition. The OnePoint Defendants were completely unjustified

in instructing Joseph not to answer questions about his interview.

      Moreover, Joseph’s admissions during that interview are relevant to show that

TIC discovered and confirmed the fraud because of that interview. In addition,

Joseph’s omissions during that interview including his failure to admit to the sheer

volume of fake bids he created and the exorbitant amount of money he gave to

D’Agostino bear directly on his credibility. For these reasons, the Court should

compel the testimony and award TIC its attorneys’ fees and costs.

      III.   The Court Should Order OnePoint to Testify About its Costs for
             its Projects and How Much Joseph and OnePoint Profited.

      TIC’s damages against OnePoint and Joseph are calculated, in part, based on

the difference between OnePoint’s costs for the projects and the amount OnePoint

was able to overcharge TIC because of its bid-rigging and bribery conspiracy. TIC

asked OnePoint to testify about its position on how much specific projects cost,

including any overhead, and much profit it made from the project. TIC also asked

for testimony about how much OnePoint and Joseph profited from the fraud. In
                                         8
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 9 of 22




addition to its relevance as to TIC’s damages, this testimony is relevant to establish

motive and intent for the hundreds of thousands of dollars in bribes that Joseph paid

to D’Agostino and the amount of trouble he went through to prepare over 100 fake

bids. The Court should compel Joseph to testify about the following topics:

      A. Topic 36: Financial Details for Specific Projects.

      Topic 36: OnePoint’s work, pricing, bidding, and profit margins
      for the following projects:

               OnePoint
      PO#                             PROJECT DESCRIPTION
                JOB#
     900757     512-07     Seal/Caulk around Exterior Glass Windows
     901178     609-07     Control Plant Expansion Phase 1
     901711     762-08     Control Plant Expansion Phase 2
     901762     821-08     Control Plant Expansion Electrical Upgrades
     902826     1043-08
                           Build retaining wall, steps and sidewalk
     902846     1044-09
     903918     1275-09    PEP Roof Decking Repair
     904616     1410-10    Roof replacements Phase 2
     905234     1410-10    Roof replacements Phase 3
     905975     1410-10    Roof replacements Phase 4
     906027     1410-10    Roof replacements Phase 5
     905689     1553-10    HEV Renovation
     902548     990-08     Roof Repair to Corporate Residences
     902696     1021-08    Upgraded Drainage
     902575     994-08     Roof Decking
     902766     1023-08    Chain Link Fence
                4255-18    Okanella Warehouse Storage Racks

      Despite the fact that he did not move for a protective order prior to the

deposition, Joseph was unprepared to provide any testimony about Topic 36:



                                          9
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 10 of 22




         Q: Now, did you go back and try to calculate the costs for the projects
         in Paragraph 36?
         A: No, I did not.
         Q: So you’re not able to tell me today what your profit margins were
         for these projects, right?
         A: No, I cannot.
Joseph Dep. Tr. at 311:15–20.

      Rule 30(b)(6) imposes the obligation on the party to prepare to answer

questions about the specified topic: “The deponent must prepare the designee to the

extent matters are reasonably available, whether from documents, past employees,

or other sources.” Brazos River Auth. v. GE Ionics, Inc., 469 F.3d 416, 433 (5th Cir.

2006). “[I]f a certain fact is within the collective knowledge or subjective belief of

[the company], [the corporate representative] should be prepared on the issue by [the

company].” Id. at 434. “Even if the documents are voluminous and the review of

the documents would be burdensome, the deponents are still required to review them

in order to prepare themselves to be deposed.” TIG Ins. Co. v. Tyco Int'l Ltd., 919

F. Supp. 2d 439, 454 (M.D. Pa. Jan. 23, 2013) (citations omitted), amended on other

grounds, TIG Ins. Co. v. Tyco Int'l Ltd., 919 F. Supp. 2d 439 (M.D. Pa. Apr. 8, 2013).

      B. Topics 38, 48, and 49: OnePoint’s financials and revenue.

      TOPIC 38: The amount of profit earned by OnePoint on each
      purchase order issued by TIC and on an annual basis from TIC.
      TOPICS 48: In furtherance of TIC’s constructive trust claim,
      provide the total amounts of annual distributions of profit and
      salary by OnePoint to its shareholders from 2007 to 2019 that
      includes proceeds of payments made by TIC.

                                         10
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 11 of 22




      TOPIC 49: Annual revenue and profit figures for OnePoint from
      2007 to 2019.

      The information is relevant to establish TIC’s damages as well as Joseph and

OnePoint’s motive and intent. For example, if the work from TIC was highly

profitable and made up a substantial portion of OnePoint and Joseph’s earnings, then

that would show that OnePoint and Joseph had a strong motivation to bribe TIC’s

facilities manager and defraud TIC. To date, they have refused to provide any

financial information that would enable TIC to analyze these facts.

      For example, when asked about Topic 38, Joseph noted that he had not

attempted to calculate allocations of overhead or otherwise to prepare his answer for

38, which required the amount of profit earned by OnePoint on each purchase order

issued by TIC and on an annual basis from TIC:

          Q: Altogether, you think your profit margin on TIC projects was
          about 35 to 40 percent?
          A: I really don’t know. I would be speculating at this time. My best
          estimate would be around 30 to 55 percent?
          Q: 30 to 55 percent?
          A: Yes.
          Q: And that – that would be taking into account what you described
          earlier as I believe about $39 million worth of work?
          A: That’s – that is not the not complete profit per se, but I still have to
          deduct – that will just be the raw profits. That’s not taking into
          consideration my – my general conditions, my overheads, and all that stuff.
          Q: Allocations of – of fixed expenses you’re talking about?
          A: Yes, correct. And other expenses.
          Q: Did you try to calculate that out to prepare to answer Topic No.
          38?
          A: No, I did not.
Id. at 312:13–313:7.
                                         11
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 12 of 22




      Mr. Joseph was unprepared to provide testimony about these topics, and he

was instructed not to answer by his counsel. See Joseph Dep. Tr. at 311–313, 318–

321. Mr. Daniels, counsel for Joseph, suggested we revisit the topics “offline” to

work them out. Id. at 319:16–21. When TIC and Joseph Defendants had the meet

and confer conference, counsel refused to provide any information at all contrary to

his commitments to “give [the information] to you in a way that is just as effective

as you asking him about it here. . . .” Id. at 320:2–5. The Court should compel the

testimony and award TIC its attorneys’ fees and costs.

      IV.   Joseph Refused to Testify About OnePoint’s                  Document
            Preservation, Collection, and Production.

      TIC is investigating the completeness of OnePoint and Joseph’s document

collection and production because OnePoint has produced under five hundred e-

mails from a relationship with TIC that spanned twelve years. Both TIC and the

Kalaga Defendants have produced thousands of OnePoint e-mails that OnePoint did

not produce to TIC. As a result, part of the purpose of the 30(b)(6) deposition was

to explore the reasons why OnePoint and Joseph are missing hundreds or even

thousands of e-mails relating to TIC. TIC is also exploring whether there has been

spoliation of evidence by Joseph and OnePoint.




                                        12
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 13 of 22




      A. OnePoint and Joseph Have Only Produced 424 E-mails but TIC
         Knows That There Should be Thousands More.

      TIC is aware of thousands of relevant e-mails sent or received by Abraham

Joseph and/or OnePoint employees regarding TIC business that the Joseph

Defendants have not produced. Below is a chart representing produced e-mails in

which a OnePoint domain name is a sender or recipient:

                                        Produced By
             Year            OnePoint     Kalaga       TIC
                                          Defendants
             2007            54           0            207
             2008            171          0            937
             2009            18           49           226
             2010            15           67           226
             2011            5            48           291
             2012            11           4            174
             2013            8            3            367
             2014            2            20           146
             2015            3            0            92
             2016            0            0            40
             2017            0            0            85
             2018            0            0            105
             2019            129          0            94
             2020 (through   8            0            0
             March)
             Grand Total     424         191           2,990

      The chart shows that at least 2,990 relevant e-mails exist involving OnePoint

domain names, because TIC itself has produced these 2,990 e-mails. This figure

stands in stark contrast to the Joseph Defendants’ production of 424 e-mails for a

period spanning more than twelve years. Documents produced by the Kalaga

Defendants further highlight this deficiency. Within the 191 e-mails produced by

the Kalaga Defendants containing a OnePoint domain name, the Joseph Defendants

have not produced many of these e-mails, with some of them being key
                                           13
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 14 of 22




communications between these co-conspirators on their scheme to defraud TIC. The

Joseph Defendants have either conducted a highly ineffective document collection

and review, or they have withheld or destroyed relevant evidence. TIC has a right

to an explanation. Below is an example of a highly relevant e-mail produced by the

Kalaga Defendants, but not produced by the Joseph Defendants, where Joseph

instructs Sudhakar Kalaga over a series of e-mails to conceal their coordination of

bids by demanding that Kalaga resend a bid proposal to D’Agostino’s TIC account

to delete a line that says “met representative from OnePoint, Inc.,” and instructing

Kalaga to “DO not CC me but BCC me instead:”




                                        14
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 15 of 22




      In another example of a relevant e-mail chain produced to TIC by the Kalaga

Defendants (but not produced by the Joseph Defendants), Defendant Vinod

Vemparala e-mailed a fake bid from his company to D’Agostino’s TIC account.

Kalaga informed Joseph of this “competing” bid, who then proceeded to give

instructions on how the bid should be delivered to D’Agostino at TIC:




                                        15
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 16 of 22




      Additional examples of relevant e-mails not produced by the Joseph

Defendants include:

    KIT_CIVIL_00036551: In this e-mail exchange from January 15, 2014,
     Joseph reaches out to Sudhakar Kalaga, cc’ing Chetan Vyas, and states:
     “Sudhakar/Chetan: We are experiencing a very slow business cycle and we
     need your help with this project below. I am bidding on a small project for
     Pablo and he wants me to get with you to make sure that this is designed by
     KITS.” After some exchanges about the proposed project, Kalaga then replies
     back only to Joseph and writes, “Just so you know….Pablo might be there in
     the afternoon.” Joseph then responds, “He is aware I am working with u on
     this, do no [sic] worries.”

    KIT_CIVIL_00128155: In this e-mail exchange from February 5, 2014,
     Joseph e-mails Kalaga with the subject line “Office visit” and writes, “Pablo
     called me and said that you told him I was there. I told him how nice your
     office was and how I am proud of you. He was cool with everything.”

    KIT_CIVIL_00067015: In the first e-mail of this exchange from August 12,
     2016, Abraham Joseph writes an e-mail to himself with the subject line, “Any
     upcoming projects” that says: “Gentlemen: We are currently experiencing a
     very slow period and have staff on hand in office with no projects on
     hand. Please call us if you have any construction needs and we are ready to
     serve you immediately.” Pablo D’Agostino (who must have been BCC’ed on
     the message) then forwards the e-mail to Kalaga and writes: “WTF [emojis]
     I’m furious.”

      The Joseph Defendants should be compelled to answer the 30(b)(6) questions

about their document preservation, collection, and production, and the Court should

award TIC its attorneys’ fees and costs.

      B. The Joseph Defendants Were Unprepared or Refused to Answer
         Topics 13 to 18 Relating to Their Document Preservation, Collection,
         and Production.

      Topics 13 to 18 sought testimony relating to the Joseph Defendants’ document

preservation, collection, and production as follows:
                                           16
Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 17 of 22




  TOPIC 13: The e-mail systems, electronic data storage systems,
  and text messaging services used by OnePoint from 2007 to 2019,
  including the identity of the e-mail service providers, the existence
  of physical or cloud-based backups, and the deletion or destruction
  of OnePoint’s e-mails and text messages.

  TOPIC 14: The e-mail systems, electronic data storage systems,
  and text messaging services used by Abraham Joseph from 2007 to
  2019, including the identity of the e-mail service providers, the
  existence of physical or cloud-based backups, and the deletion or
  destruction of Mr. Joseph’s e-mails and text messages.

  TOPIC 15: All the steps taken by OnePoint to preserve electronic
  data and physical documents, including e-mails, following TIC’s
  filing of the Complaint in October 2019, TIC’s interview of Mr.
  Joseph in December 2019, and the filing of TIC’s Amended
  Complaint against OnePoint and Mr. Joseph in February 2020.

  TOPIC 16: All the electronic data and physical documents,
  including e-mails, that OnePoint and/or Mr. Joseph destroyed
  following TIC’s filing of the Complaint in October 2019, TIC’s
  interview of Mr. Joseph in December 2019, and the filing of TIC’s
  Amended Complaint against OnePoint and Mr. Joseph in
  February 2020.

  TOPIC 17: All the steps taken by OnePoint, Abraham Joseph, and
  their agents, including counsel, to search for, collect, and review
  electronically stored documents and physical documents
  potentially responsive to TIC’s Requests for Production issued to
  OnePoint and Abraham Joseph. This will include: (1) the volume
  of documents collected, (2) the document review methodology to
  identify responsive documents, (3) instructions given to
  Defendants’ e-discovery vendor, (4) the elimination of non-
  responsive documents, and (5) the keywords used for the document
  review.

  TOPIC 18: An explanation for why OnePoint and Mr. Joseph
  produced just 199 e-mails for a time period spanning 2007 to 2019,
  including just 20 emails with Pablo D’Agostino.


                                   17
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 18 of 22




      At his deposition, Joseph testified that he did not know the answers to these

questions and/or was unprepared to answer them. See, e.g., Joseph Dep. Tr. at

277:20–278:25 (Joseph unprepared to answer questions regarding his email service

provider), 279:18–21 (Joseph unprepared to answer questions regarding OnePoint’s

IT personnel), 280:22–281:12 (Joseph unprepared to answer questions regarding the

frequency of the destruction of his and/or OnePoint’s emails), and 288:20–289:19

(Joseph unprepared to answer what document review methodology was used to

determine responsiveness to TIC’s document requests).           In addition, Joseph’s

counsel interfered with the questioning and instructed Joseph not to answer.

      Cases in the Fifth Circuit are clear that these e-discovery topics are proper

subjects for a 30(b)(6) deposition. See, e.g., Retractable Techs., Inc. v. Abbott Labs.,

Inc., No. 5:05-CV-157, 2010 U.S. Dist. LEXIS 156618, at *12–14 (E.D. Tex. May

20, 2010) (allowing deposition questioning into defendants’ processes related to

document retention and actions taken to preserve relevant materials); see also

Thigpen v. Fla. Gas Transmission Co., No. 14-1415, 2015 U.S. Dist. LEXIS 199289,

at *11–13 (E.D. La. Aug. 24, 2015) (compelling defendant to produce a 30(b)(6)

witness “to testify on its ESI, how its ESI can be produced in this litigation, and how

it has been produced in other litigations to which [defendant] was a party”).

      For example, in a Fifth Circuit district court case, BBC Baymeadows, LLC v.

City of Ridgeland, the judge denied a motion to quash deposition topics relating to

                                          18
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 19 of 22




defendant’s document preservation and destruction policies, and its efforts to

“gather, collect, review, and produce documents in response to [plaintiff’s]

discovery requests, including . . . any methodology used to search paper and

electronic documents, including any electronic search terms used.” No. 3:14-cv-

676-HTW-LRA, 2015 U.S. Dist. LEXIS 64053, at *6–7 (S.D. Miss. May 15, 2015).

The defendant objected that this material was privileged, but the court disagreed,

and found these topics were particularly relevant where plaintiff alleged it was aware

of responsive documents not produced by the defendant. See id. at *7–8. Similarly,

OnePoint’s counsel’s instructions not to answer questions regarding e-discovery

were improper, particularly where TIC knows that responsive documents exist but

have not been produced by OnePoint. The Court should compel the testimony and

award TIC its attorneys’ fees and costs.

      V.     The Court Should Compel OnePoint and Joseph to Provide
             Testimony and Award TIC Its Attorneys’ Fees and Costs.

      When OnePoint named Joseph as its corporate representative, “it was bound

to educate [him] whether through documents, past employees, and/or other sources

so that [he] could fully answer [TIC’s] questions” about the requested topics.

Robinson v. Nexion Health at Terrell, Inc., 312 F.R.D. 438, 442 (N.D. Tex. 2014).

If a corporate representative “is not knowledgeable about relevant facts” and the

corporation “has failed to designate an available, knowledgeable, and readily

identifiable witness, then the appearance is, for all practical purposes, no appearance
                                           19
   Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 20 of 22




at all.” Brazos River Auth., 469 F.3d at 433–34 (citations omitted). Because of

OnePoint’s lack of preparation and the Joseph Defendants’ counsel’s improper

instructions not to answer, TIC requests that it be awarded its fees and costs in

connection with preparing this Motion and for a second deposition. See, e.g., Serv.

Lloyds Ins. Co. v. N. Am. Risk Servs., No. A-19-CV-518-RP, 2020 U.S. Dist. LEXIS

149549 (W.D. Tex. Aug. 18, 2020) (granting sanctions where corporation produced

30(b)(6) witness who was not knowledgeable about the designated topics); Rivas v.

Greyhound Lines, Inc., No. EP-14-CV-166-DB, 2015 U.S. Dist. LEXIS 199188

(W.D. Tex. Apr. 27, 2015) (granting sanctions where attorney improperly instructed

a 30(b)(6) witness not to answer); Citgo Petroleum Corp. v. Seachem, No. H-07-

2950, 2013 U.S. Dist. LEXIS 72898 (S.D. Tex. May 23, 2013) (granting sanctions

where 30(b)(6) witness was unprepared).


Dated: January 22, 2021
                                      By: /s/ Michael Rodgers
                                        Michael Rodgers
                                        Texas State Bar No. 24095114
                                        S.D. Tex. Bar No. 2638667
                                        michael.rodgers@whitecase.com
                                        609 Main Street, Suite 2900
                                        Houston, TX 77002
                                        tel.: (713) 496-9700
                                        fax: (713) 496-9701
                                        Attorney-in-Charge for Toshiba
                                        International Corporation


                                        20
Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 21 of 22




                                   OF COUNSEL
                                   Christopher M. Curran (pro hac vice)
                                   ccurran@whitecase.com
                                   Samuel J. Sharp (pro hac vice)
                                   samuel.sharp@whitecase.com

                                   701 Thirteenth Street, N.W.
                                   Washington, DC 20005
                                   tel.: (202) 626-3600
                                   fax: (202) 639-9355
                                   Daniel Fridman (pro hac vice)
                                   dfridman@ffslawfirm.com
                                   Fridman Fels & Soto, PLLC
                                   2525 Ponce de Leon Boulevard
                                   Suite 750
                                   Coral Gables, FL 33134
                                   tel.: (305) 569-7720
                                   fax: (786) 627-4145
                                   Counsel to Toshiba International
                                   Corporation




                                  21
  Case 4:19-cv-04274 Document 361 Filed on 01/22/21 in TXSD Page 22 of 22




                         CERTIFICATE OF SERVICE

      On January 7, 2021, counsel for Plaintiff and the Joseph Defendants

discussed the relief sought in this Motion to Compel. The Parties did not reach an

agreement on Movant’s requested relief.

                                          Respectfully submitted,


                                       By: /s/ Michael Rodgers
                                          Michael Rodgers
                                          michael.rodgers@whitecase.com
                                          609 Main Street, Suite 2900
                                          Houston, TX 77002
                                          tel.: (713) 496-9700
                                         fax: (713) 496-9701

                         CERTIFICATE OF SERVICE
      I hereby certify that on January 22, 2021, I caused to be electronically filed

Plaintiff’s Motion to Compel Deposition Testimony from Defendants Abraham

Joseph and OnePoint, Inc. with the Clerk of the Court using the CM/ECF system,

which will send notifications of filings to all counsel of record.

                                          Respectfully submitted,


                                       By: /s/ Michael Rodgers
                                         Michael Rodgers
                                         michael.rodgers@whitecase.com
                                         609 Main Street, Suite 2900
                                         Houston, TX 77002
                                         tel.: (713) 496-9700
                                         fax: (713) 496-9701
